DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 11-14, and 16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Mallik et al. (US 20150270776).
Re claim 1, Mallik et al. teaches a method for operating an Electronic Smart Tag ("EST") (FIG. 1-3 and paragraph 0019-0051]), comprising: 
harvesting, by an energy harvesting circuit (120) of the EST, energy from an external energy source (paragraph [0031] and [0046]- [0048]); 
using the energy to power at least a receiver (paragraph [0051] and [0052]) and a display device (324)of the EST; 
performing signal reception operations by the receiver to receive an original information bearing signal modulated in the external energy source (paragraph [0051]); 
processing the original information bearing signal to obtain item related information therefrom (paragraph [0051]); and 

Re claim 2, electronic ink is only powered when the display is updated (not continuously powered to display) (paragraph [0051]).
Re claims 3-4, the Examiner notes that paragraph [0051]+ teaches a RF communication device which includes an RF signal and a magnetic field.
Re claim 6, the signal is interpreted as modulated (encoded) in the external energy source during harvesting/ reception.
Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lee et al. (US 20120126982).
Re claim 1, Lee et al. teaches a method for operating an Electronic Smart Tag ("EST") ,comprising: 
harvesting, by an energy harvesting circuit (305) of the EST, energy from an external energy source (paragraph [0045]); 
using the energy to power at least a receiver and a display device of the EST; 
performing signal reception operations by the receiver to receive an original information bearing signal modulated in the external energy source; 
processing the original information bearing signal to obtain item related information therefrom (FIG. 5 and paragraph [0054-0056]; and 
causing the item related information to be displayed on the display device (paragraph [0058]).
Re claim 11, the limitations have been discussed above.
Claim(s) 1-4 and 11-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Han et al. (US 20090295549).
Re claim 1, Han et al. teaches a method for operating an Electronic Smart Tag ("EST") ,comprising: 
harvesting, by an energy harvesting circuit of the EST, energy from an external energy source (paragraph [0043] – [0047]); 
using the energy to power at least a receiver and a display device (120) of the EST (paragraph [0048]); 
performing signal reception operations by the receiver to receive an original information bearing signal modulated in the external energy source (paragraph [0048]); 
processing the original information bearing signal to obtain item related information therefrom; and 
causing the item related information to be displayed on the display device (paragraph [0048]).
Re claim 2, paragraphs [0020] and [0060] teach such limitations.
Re claims 3-4, paragraph [0046]+ teaches such limitations.  
Re claim 11-14, the limitations have been discussed above re claims 1-4.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 5, 7-9, 15 and 17-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mallik, as discussed above.
Re claim 5, though silent to modulating more than once in the external source it would have been obvious to do so as the signal is a series of pulses and to ensure that it is received. Further it is known for the information to be modulated more than once in the external energy source during the harvesting (paragraph [0051]+) in order to send and receive the signal as described.
Re claim 7, though silent to start and end indicators, such indicators are notoriously well known and conventional in order to acknowledge the start and end of a signal for proper reception and would have been obvious for such expected results.
Re claims  8-9, Mallik et al. teaches a capacitor (340) that stores energy from the eternal source and power is supplied to the received and a display device when a threshold level is reached and the capacity is fully charged (paragraph [0026] – [0034] and FIG. 2+) and antennas for gathering EM fields.  The use of a coil as a type of antenna is an obvious matter of system constraints such as for desired performance, manufacturing, range, etc.
Re claims 15 and 17-19, the limitations have been discussed above re claims 5 and 7-9.
Claims 3-4, 8-10, 13-14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mallik, as discussed above, in view of Lee
Re claims 3-4 and 8-10 the teachings of Mallik et al. have been discussed above but are silent to the reference explicitly reciting both the RF signal and magnetic field.
Lee teaches an RFID tag wherein the external energy source is an RF signal having a magnetic field, the antenna being a coil excepted by magnetic coupling and having a capacitor 
Prior to the effective filing date it would have been obvious to combine the teachings for the known properties of RF signals having magnetic fields for contactless communication between a reader and a tag.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409.  The examiner can normally be reached on 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/DANIEL I WALSH/Primary Examiner, Art Unit 2887